Case 1:19-cr-00025-SPW-T.]C Document 14 Filed 03/07/19 Page 1 of 3

COLIN M. RUBICH

BRYAN T. DAKE

Assistant U.S. Attorneys

U.S. Attorney’s Ofi`lce

2601 Second Ave. N., Ste. 3200

Billings, MT 59101 v

Phone: (406) 247-4684

Fax: (406) 657-6989

E-mail: Colin.Rubich@usdoj.gov
Bryan.Dake@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

FILED

MAR 08 2019

Q|erk, U.S. Courts
Dlsgrict Of Montana
Bll|ings Division

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
DAVID BECKETT,
Defendant.

 

CR 19-25-BLG-SPW

SUPERSEDING
INFORMATION

CONSPIRACY TO POSSESS WITH
INTENT TO DISTRIBUTE
METHAMPHETAMINE

(Count I)

Title 21 U.S.C. § 846

(Penalty for Count I: Mandatory minimum
five years to forty years imprisonment,
$5,000,000 fme, and at least four years
supervised release)

POSSESSION WITH INTENT TO
DISTRIBUTE METHAMPHETAMINE
(Count II)

Title 21 U.S.C. § 841(a)(1)

Title 18 U.S.C. § 2

(Penalty for Count II: Mandatory
minimum five years to forty years
imprisonment, $5,000,000 fine, and at least

Case 1:19-cr-00025-SPW-T.]C Document 14 Filed 03/07/19 Page 2 of 3

 

four years supervised release).

 

 

- THE UNITED STATES ATTORNEY CI-IARGES:
COUNT I
That in approximately February 2019, at Billings and Laurel, Within _
Yellowstone County, in the State and District of Montana and elsewhere, the
defendant, DAVID BECKETT,'knowingly and unlawfully conspired and agreed
With other persons, known and unknown to the United States, to possess with the
intent to distribute, in violation of 21 U.S.C. § 841(a)(1), 50 grams or more of a
substance containing a detectable amount of methamphetamine, a Schedule ll
controlled substance, in violation of 21 U.S.C. § 846.
COUNT II
That in approximately February 2019, at Billings and Laurel, Within
Yellowstone County, in the State and District of Montana and elsewhere, the
defendant, DAVID BECKETT, knowingly possessed, with the intent to distribute,
50 grams or more of a substance containing a detectable amount of
methamphetamine, a Schedule ll controlled substance, in violation of 21 U.S.C. §
841(a)(1) and 18 U.S.C. § 2.
///

///

Case 1:19-cr-00025-SPW-T.]C Document 14 Filed 03/07/19 Page 3 of 3

DATED this 7th day of March, 2019.

KURT G. ALME
United States Attorney

z/>

7 630 COLIN M. RUBICH
/ / Assistant U.S. Attorney

 

 

J EPT§I E. THAGGARD
Criminal Chief Assistant U.S. Attorney

